EXHIBIT 10.4
Positron Logo [v037275_logo.jpg]
 
AMENDED AND RESTATED
2005 STOCK INCENTIVE PLAN
 
ARTICLE ONE
 
GENERAL PROVISIONS
 
I.    PURPOSE OF THE PLAN
 
This Amended and Restated 2005 Stock Incentive Plan is intended to promote the
interests of Positron Corporation (the "Corporation") by providing eligible
persons with the opportunity to acquire a proprietary interest, or otherwise
increase their proprietary interest, in the Corporation as an incentive for them
to remain in the Service of the Corporation.
 
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
 
II.    STRUCTURE OF THE PLAN
 
A.    The Plan shall be divided into two separate equity programs:
 

-
the Discretionary Option Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock and stock appreciation rights; and

 

-
the Stock Issuance Program under which eligible persons may, at the discretion
of the Plan Administrator, be issued shares of Common Stock directly, either
through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).

 
B.    The provisions of Articles One and Four shall apply to all equity programs
under the Plan and shall govern the interests of all persons under the Plan.
 
III.    ADMINISTRATION OF THE PLAN
 
A.    The Plan shall be administered by the Board or an Option Committee
appointed by the Board. Should administration of the Plan be vested in an Option
Committee, any discretionary option grants or stock issuances to members of the
Option Committee must be authorized and approved by a disinterested majority of
the Board.
 
B.    Members of the Option Committee shall serve for such period of time as the
Board may determine and may be removed by the Board at any time.
 
C.    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of such programs and any outstanding options
or stock issuances thereunder as it may deem necessary or advisable. Decisions
of the Plan Administrator within the scope of its administrative functions under
the Plan shall be final and binding on all parties who have an interest in the
Discretionary Option Grant and Stock Issuance Programs under its jurisdiction or
any option or stock issuance thereunder.
 

--------------------------------------------------------------------------------


 
D.    Service on the Option Committee shall constitute service as a Board
member, and members of such committee shall accordingly be entitled to full
indemnification and reimbursement as Board members for their service on such
committee. No member of the Option Committee shall be liable for any act or
omission made in good faith with respect to the Plan or any option grants or
stock issuances under the Plan.
 
IV.    ELIGIBILITY
 
A.    The persons eligible to participate in the Discretionary Option Grant and
Stock Issuance Programs are as follows:
 
(i)    Employees,
 
(ii)    Officers, members of the Board or the board of directors of any Parent
or Subsidiary, and
 
(iii)    consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
 
B.    Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine: (i) with respect
to the option grants or stock appreciation rights under the Discretionary Option
Grant Program, which eligible persons are to receive grants, the time or times
when such grants are to be made, the number of shares to be covered by each such
grant, the status of a granted option as either an Incentive Option or a
Non-Statutory Option, the time or times when each option is to become
exercisable, the vesting schedule (if any) applicable to the option shares and
the maximum term for which the option is to remain outstanding; and (ii) with
respect to stock issuances under the Stock Issuance Program, which eligible
persons are to receive stock issuances, the time or times when such issuances
are to be made, the number of shares to be issued to each Participant, the
vesting schedule (if any) applicable to the issued shares and the consideration
for such shares.
 
C.    The Plan Administrator shall have the absolute discretion either to grant
options or stock appreciation rights in accordance with the Discretionary Option
Grant Program or to effect stock issuances or grant share right awards in
accordance with the Stock Issuance Program.
 
V.    STOCK SUBJECT TO THE PLAN
 
A.    The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The maximum number of shares of Common Stock
initially reserved for issuance over the term of the Plan shall not exceed forty
million (40,000,000) shares.
 
B.    Shares of Common Stock subject to outstanding options shall be available
for subsequent issuance under the Plan to the extent (i) those options expire or
terminate for any reason prior to exercise in full or (ii) the options are
canceled in accordance with the cancellation-regrant provisions of Article Two.
Unvested shares issued under the Plan and subsequently canceled or repurchased
by the Corporation at the original exercise or issue price paid per share,
pursuant to the Corporation's repurchase rights under the Plan, shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. In addition,
should the exercise price of an option under the Plan be paid with shares of
Common Stock or should shares of Common Stock otherwise issuable under the Plan
be withheld by the Corporation in satisfaction of the withholding taxes incurred
in connection with the exercise of an option or the vesting of a stock issuance
under the Plan, then the number of shares of Common Stock available for issuance
under the Plan shall be reduced only by the net number of shares of Common Stock
issued to the holder of such option or stock issuance, and not by the gross
number of shares for which the option is exercised or which vest under the stock
issuance. However, shares of Common Stock underlying one or more stock
appreciation rights exercised under Section V of Article Two of the Plan shall
not be available for subsequent issuance under the Plan.
 
-2-

--------------------------------------------------------------------------------


 
C.    If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation's receipt of consideration, appropriate adjustments shall be made
to: (i) the maximum number and/or class of securities issuable under the Plan;
and (ii) the number and/or class of securities and the exercise price per share
in effect under each outstanding option under the Plan. Such adjustments to the
outstanding options are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under such options. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.
 
ARTICLE TWO
 
DISCRETIONARY OPTION GRANT PROGRAM
 
I.    OPTION TERMS
 
Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to
Incentive Options.
 
A.    EXERCISE PRICE.
 
1.    The exercise price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the option grant date.
 
2.    The exercise price shall become immediately due upon exercise of the
option and may, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in one or more of the forms
specified below:
 
(i)    cash or check made payable to the Corporation, or
 
(ii)    shares of Common Stock held for the requisite period necessary to avoid
a charge to the Corporation's earnings for financial reporting purposes and
valued at Fair Market Value on the Exercise Date, or
 
-3-

--------------------------------------------------------------------------------


 
(iii)    to the extent the sale complies with all applicable laws relating to
the regulation and sale of securities, through a special sale and remittance
procedure pursuant to which the Optionee shall concurrently provide irrevocable
written instructions to: (a) a Corporation-designated brokerage firm to effect
the immediate sale of the purchased shares and remit to the Corporation, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate exercise price payable for the purchased shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Corporation by reason of such exercise; and (b) the Corporation
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale, or
 
(iv)    subject to such additional terms and conditions as the plan
administrator shall determine, to have the number of shares deliverable to the
option holder as a result of the exercise reduced by a number of shares
sufficient to pay the amount the Corporation determines to be necessary to
withhold for federal, state, local and other taxes as a result of the exercise
of the option and, as long as no additional accounting expenses would result to
the Corporation, to pay the exercise price of the option.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
B.    EXERCISE AND TERM OF OPTIONS. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.
 
C.    EFFECT OF TERMINATION OF SERVICE.
 
1.    The following provisions shall govern the exercise of any options held by
the Optionee at the time of cessation of Service or death:
 
(i)    Subject to subparagraph (iv) below, any option outstanding at the time of
the Optionee's cessation of Service for any reason shall remain exercisable for
such period of time thereafter as shall be determined by the Plan Administrator
and set forth in the documents evidencing the option.
 
(ii)    Any option held by the Optionee at the time of death and exercisable in
whole or in part at that time may be subsequently exercised by the personal
representative of the Optionee's estate or by the person or persons to whom the
option is transferred pursuant to the Optionee's will or in accordance with the
laws of descent and distribution or by the Optionee's designated beneficiary or
beneficiaries of that option.
 
(iii)    Except as otherwise determined in the discretion of the Plan
Administrator either at the time the option is granted or at any time the option
remains outstanding, should the Optionee's Service be terminated for Misconduct
or should the Optionee otherwise engage in Misconduct while one or more options
granted to the Optionee under this Article Two are outstanding, then all those
options shall terminate immediately and cease to be outstanding.
 
(iv)    During the applicable post-Service exercise period, the option may not
be exercised in the aggregate for more than the number of vested shares for
which the option is exercisable on the date of the Optionee's cessation of
Service. Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the Optionee's cessation
of Service, terminate and cease to be outstanding to the extent the option is
not otherwise at that time exercisable for vested shares.
 
-4-

--------------------------------------------------------------------------------


 
2.    The Plan Administrator shall have complete discretion, either at the time
an option is granted or at any time while the option remains outstanding, to:
 
(i)    extend the period of time for which the option is to remain exercisable
following the Optionee's cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or
 
(ii)    permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee's
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.
 
D.    STOCKHOLDER RIGHTS. The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.
 
E.    REPURCHASE RIGHTS. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the purchase price paid per share, any or
all of those unvested shares. The terms upon which such repurchase right shall
be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right.
 
F.    LIMITED TRANSFERABILITY OF OPTIONS. During the lifetime of the Optionee,
Incentive Options shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee's death. Non-Statutory Options shall be
subject to the same limitation, except that a Non-Statutory Option may be
assigned in whole or in part during Optionee's lifetime to one or more members
of the Optionee's Immediate Family or to a trust established for the exclusive
benefit of Optionee or one or more members of the Optionee's Immediate Family or
to the Optionee's former spouse, to the extent such assignment is in connection
with Optionee's estate plan or pursuant to a domestic relations order. The
assigned portion shall be exercisable only by the person or persons who acquire
a proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.
Notwithstanding the foregoing, the Optionee may also designate one or more
persons as the beneficiary or beneficiaries of his or her outstanding options
under this Article Two, and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee's death while holding those options. Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee's death.
 
-5-

--------------------------------------------------------------------------------


 
II.    INCENTIVE OPTIONS
 
The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall NOT be subject to the terms of this Section II.
 
A.    ELIGIBILITY. Incentive Options may only be granted to Employees.
 
B.    EXERCISE PRICE. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.
 
C.    DOLLAR LIMITATION. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000). To the extent the Employee
holds two (2) or more such options which become exercisable for the first time
in the same calendar year, the foregoing limitation on the exercisability of
such options as Incentive Options shall be applied on the basis of the order in
which such options are granted.
 
D.    FAILURE TO QUALIFY AS INCENTIVE OPTION. To the extent that any option
governed by this Plan does not qualify as an Incentive Option by reason of the
dollar limitation described in Section II.C of Article Two or for any other
reason, such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.
 
E.    10% STOCKHOLDER. If any Employee to whom an Incentive Option is granted is
a 10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.
 
III.    CANCELLATION AND REGRANT OF OPTIONS
 
The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
and to grant in substitution new options covering the same or different number
of shares of Common Stock but with an exercise price per share based on the Fair
Market Value per share of Common Stock on the new grant date.
 
IV.    CHANGE IN CONTROL/HOSTILE TAKE-OVER
 
A.    No option outstanding at the time of a Change in Control shall become
exercisable on an accelerated basis if and to the extent: (i) that option is, in
connection with the Change in Control, assumed by the successor corporation (or
parent thereof) or otherwise continued in full force and effect pursuant to the
terms of the Change in Control transaction, (ii) such option is replaced with a
cash incentive program of the successor corporation which preserves the spread
existing at the time of the Change in Control on the shares of Common Stock for
which the option is not otherwise at that time exercisable and provides for
subsequent payout in accordance with the same exercise/vesting schedule
applicable to those option shares or (iii) the acceleration of such option is
subject to other limitations imposed by the Plan Administrator at the time of
the option grant. However, if none of the foregoing conditions are satisfied,
then each option outstanding at the time of the Change in Control but not
otherwise exercisable for all the shares of Common Stock at that time subject to
such option shall automatically accelerate so that each such option shall,
immediately prior to the effective date of the Change in Control, become
exercisable for all the shares of Common Stock at the time subject to such
option and may be exercised for any or all of those shares as fully vested
shares of Common Stock.
 
-6-

--------------------------------------------------------------------------------


 
B.    All of the Corporation's outstanding repurchase rights under the
Discretionary Option Grant Program shall also terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Change in Control, except to the extent: (i) those
repurchase rights are assigned to the successor corporation (or parent thereof)
or otherwise continued in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) such accelerated vesting is precluded by
other limitations imposed by the Plan Administrator at the time the repurchase
right is issued.
 
C.    Immediately following the consummation of the Change in Control, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) or otherwise
expressly continued in full force and effect pursuant to the terms of the Change
in Control transaction.
 
D.    Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments to reflect such Change in Control shall also be
made to: (i) the exercise price payable per share under each outstanding option,
provided the aggregate exercise price payable for such securities shall remain
the same; (ii) the maximum number and/or class of securities available for
issuance over the remaining term of the Plan; and (iii) the maximum number
and/or class of securities for which any one person may be granted options,
direct stock issuances and share right awards under the Plan per calendar year.
To the extent the actual holders of the Corporation's outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control transaction, the successor corporation may, in connection with the
assumption of the outstanding options under the Discretionary Option Grant
Program, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control transaction.
 
E.    The Plan Administrator shall have the discretionary authority to structure
one or more outstanding options under the Discretionary Option Grant Program so
that those options shall, immediately prior to the effective date of a Change in
Control, become exercisable for all the shares of Common Stock at that time
subject to such options on an accelerated basis and may be exercised for any or
all of such shares as fully vested shares of Common Stock, whether or not those
options are to be assumed or otherwise continued in full force and effect or
replaced with a cash incentive program pursuant to the express terms of the
Change in Control transaction. In addition, the Plan Administrator shall have
the discretionary authority to structure one or more of the Corporation's
repurchase rights under the Discretionary Option Grant Program so that those
rights shall immediately terminate at the time of such Change in Control and
shall not be assignable to the successor corporation (or parent thereof), and
the shares subject to those terminated rights shall accordingly vest in full at
the time of such Change in Control.
 
F.    The Plan Administrator shall have full power and authority to structure
one or more outstanding options under the Discretionary Option Grant Program so
that those options shall vest and become exercisable for all the shares of
Common Stock at that time subject to such options on an accelerated basis in the
event the Optionee's Service is subsequently terminated by reason of an
Involuntary Termination within a designated period (not to exceed eighteen (18)
months) following the effective date of any Change in Control in which those
options do not otherwise accelerate. Any options so accelerated shall remain
exercisable for fully vested shares of Common Stock until the expiration or
sooner termination of the option term. In addition, the Plan Administrator may
structure one or more of the Corporation's repurchase rights under the
Discretionary Option Grant Program so that those rights shall immediately
terminate with respect to any shares of Common Stock held by the Optionee at the
time of his or her Involuntary Termination, and the shares subject to those
terminated repurchase rights shall accordingly vest in full at that time.
 
-7-

--------------------------------------------------------------------------------


 
G.    The Plan Administrator shall have the discretionary authority to structure
one or more outstanding options under the Discretionary Option Grant Program so
that those options shall, immediately prior to the effective date of a Hostile
Take-Over, vest and become exercisable for all the shares of Common Stock at
that time subject to such options on an accelerated basis and may be exercised
for any or all of such shares as fully vested shares of Common Stock. In
addition, the Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation's repurchase rights under the
Discretionary Option Grant Program so that those rights shall terminate
automatically upon the consummation of such Hostile Take-Over, and the shares
subject to those terminated rights shall thereupon immediately vest in full.
Alternatively, the Plan Administrator may condition the automatic acceleration
of one or more outstanding options under the Discretionary Option Grant Program
and the termination of one or more of the Corporation's outstanding repurchase
rights under such program upon the Involuntary Termination of the Optionee's
Service within a designated period (not to exceed eighteen (18) months)
following the effective date of such Hostile Take-Over. Each option so
accelerated shall remain exercisable for fully vested shares of Common Stock
until the expiration or sooner termination of the option term.
 
H.    The portion of any Incentive Option accelerated in connection with a
Change in Control or Hostile Take-Over shall remain exercisable as an Incentive
Option only to the extent the applicable One Hundred Thousand Dollar ($100,000)
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the Federal tax laws.
 
I.    The grant of options under the Discretionary Option Grant Program shall in
no way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.
 
V.    STOCK APPRECIATION RIGHTS
 
The Plan Administrator may, subject to such conditions as it may determine,
grant to selected Optionees stock appreciation rights which will allow the
holders of those rights to elect between the exercise of the underlying option
for shares of Common Stock and the surrender of that option in exchange for a
distribution from the Corporation in an amount equal to the excess of: (A) the
Option Surrender Value of the number of shares for which the option is
surrendered; over (B) the aggregate exercise price payable for such shares. The
distribution may be made in shares of Common Stock valued at Fair Market Value
on the option surrender date, in cash, or partly in shares and partly in cash,
as the Plan Administrator shall in its sole discretion deem appropriate.
 
-8-

--------------------------------------------------------------------------------


 
ARTICLE THREE
 
STOCK ISSUANCE PROGRAM
 
I.    STOCK ISSUANCES
 
Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to share right awards which entitle the
recipients to receive those shares upon the attainment of designated performance
goals.
 
II.    STOCK ISSUANCE TERMS
 
A.    PURCHASE PRICE.
 
1.    The purchase price per share shall be fixed by the Plan Administrator, but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the issuance date.
 
2.    Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:
 
(i)    cash or check made payable to the Corporation, or
 
(ii)    past services rendered to the Corporation (or any Parent or Subsidiary).
 
B.    VESTING PROVISIONS.
 
1.    Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant's period
of Service or upon attainment of specified performance objectives. The elements
of the vesting schedule applicable to any unvested shares of Common Stock issued
under the Stock Issuance Program shall be determined by the Plan Administrator
and incorporated into the Stock Issuance Agreement. Shares of Common Stock may
also be issued under the Stock Issuance Program pursuant to share right awards
which entitle the recipients to receive those shares upon the attainment of
designated performance goals. Upon the attainment of such performance goals,
fully vested shares of Common Stock shall be issued upon satisfaction of those
share right awards.
 
2.    Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant's unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration shall be issued subject to: (i) the same vesting requirements
applicable to the Participant's unvested shares of Common Stock; and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.
 
-9-

--------------------------------------------------------------------------------


 
3.    The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant's interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.
 
4.    Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant's purchase-money
indebtedness but not including services rendered by the Participant), the
Corporation shall repay to the Participant the cash consideration paid for the
surrendered shares and shall cancel the unpaid principal balance of any
outstanding purchase-money note of the Participant attributable to the
surrendered shares.
 
5.    The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant's Service or the
non-attainment of the performance objectives applicable to those shares. Such
waiver shall result in the immediate vesting of the Participant's interest in
the shares as to which the waiver applies. Such waiver may be effected at any
time, whether before or after the Participant's cessation of Service or the
attainment or non-attainment of the applicable performance objectives.
 
6.    Outstanding share right awards under the Stock Issuance Program shall
automatically terminate, and no shares of Common Stock shall actually be issued
in satisfaction of those awards, if the performance goals or Service
requirements established for such awards are not attained. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under one or more outstanding share right awards as to which the
designated performance goals or Service requirements have not been attained.
 
III.    CHANGE IN CONTROL/HOSTILE TAKE-OVER
 
A.    All of the Corporation's outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Change in Control, except to the extent (i) those repurchase rights
are assigned to the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the express terms of the Change
in Control transaction or (ii) such accelerated vesting is precluded by other
limitations imposed in the Stock Issuance Agreement.
 
B.    The Plan Administrator shall have the discretionary authority to structure
one or more of the Corporation's repurchase rights under the Stock Issuance
Program so that those rights shall automatically terminate in whole or in part
upon the occurrence of a Change in Control and shall not be assignable to the
successor corporation (or parent thereof), and the shares of Common Stock
subject to those terminated rights shall immediately vest in full at the time of
such Change in Control.
 
C.    The Plan Administrator shall also have the discretionary authority to
structure one or more of the Corporation's repurchase rights under the Stock
Issuance Program so that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest in full, upon the Involuntary Termination of the Participant's
Service within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control in which those repurchase
rights do not otherwise terminate.
 
-10-

--------------------------------------------------------------------------------


 
D.    The Plan Administrator shall also have the discretionary authority to
structure one or more of the Corporation's repurchase rights under the Stock
Issuance Program so that those rights shall automatically terminate in whole or
in part upon the occurrence of a Hostile Take-Over, and the shares of Common
Stock subject to those terminated rights shall immediately vest in full at the
time of such Hostile Take-Over.
 
ARTICLE FOUR
 
MISCELLANEOUS
 
I.    FINANCING
 
The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Discretionary Option Grant Program or the purchase
price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In no event may the maximum credit available to the
Optionee or Participant exceed the sum of (i) the aggregate option exercise
price or purchase price payable for the purchased shares plus (ii) any Federal,
state and local income and employment tax liability incurred by the Optionee or
the Participant in connection with the option exercise or share purchase.
 
II.    SHARE ESCROW/LEGENDS
 
Unvested shares issued under the Plan may, in the Plan Administrator's
discretion, be held in escrow by the Corporation until the Participant's
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.
 
III.    TAX WITHHOLDING
 
A.    The Corporation's obligation to deliver shares of Common Stock upon the
exercise of options or the issuance or vesting of such shares under the Plan
shall be subject to the satisfaction of all applicable Federal, state and local
income and employment tax withholding requirements.
 
B.    The Plan Administrator may, in its discretion, provide any or all holders
of Non-Statutory Options or unvested shares of Common Stock under the Plan with
the right to use shares of Common Stock in satisfaction of all or part of the
Taxes incurred by such holders in connection with the exercise of their options
or the vesting of their shares. Such right may be provided to any such holder in
either or both of the following formats:
 
1.    Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the amount of the Taxes (not to
exceed one hundred percent (100%) of such Taxes) to be satisfied in such manner
as designated by the holder in writing; or
 
2.    Stock Delivery: The election to deliver to the Corporation, at the time
the Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Taxes) with an aggregate
Fair Market Value equal to the amount of the Taxes (not to exceed one hundred
percent (100%) of such Taxes) to be satisfied in such manner as designated by
the holder in writing.
 
-11-

--------------------------------------------------------------------------------


 
IV.    EFFECTIVE DATE AND TERM OF THE PLAN
 
A.    The Plan shall become effective immediately upon the Plan Effective Date.
Options may be granted under the Discretionary Option Grant at any time on or
after the Plan Effective Date. However, no options granted under the Plan may be
exercised, and no shares shall be issued under the Plan, until the Plan is
approved by the Corporation's stockholders and until the Corporation shall have
amended its articles of incorporation to provide for sufficient authorized
shares of Common Stock to allow for the issuance of the total available shares
under this Plan. If stockholder approval is not obtained within twelve (12)
months after the Plan Effective Date, then all options previously granted under
this Plan shall terminate and cease to be outstanding, and no further options
shall be granted and no shares shall be issued under the Plan.
 
B.    The Plan shall terminate upon the EARLIEST of (i) the tenth anniversary of
the Plan Effective Date, (ii) the date on which all shares available for
issuance under the Plan shall have been issued as fully-vested shares or (iii)
the termination of all outstanding options in connection with a Change in
Control. Upon such plan termination, all outstanding option grants and unvested
stock issuances shall thereafter continue to have force and effect in accordance
with the provisions of the documents evidencing such grants or issuances.
 
V.    AMENDMENT OF THE PLAN
 
A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws or regulations.
 
B.    Options to purchase shares of Common Stock may be granted under the
Discretionary Option Grant Program and shares of Common Stock may be issued
under the Stock Issuance Program that are in each instance in excess of the
number of shares then available for issuance under the Plan, provided any excess
shares actually issued under those programs shall be held in escrow until there
is obtained any required approval of an amendment sufficiently increasing the
number of shares of Common Stock available for issuance under the Plan. If such
approval is not obtained within twelve (12) months after the date the first such
excess issuances are made, then (i) any unexercised options granted on the basis
of such excess shares shall terminate and cease to be outstanding and (ii) the
Corporation shall promptly refund to the Optionees and the Participants the
exercise or purchase price paid for any excess shares issued under the Plan and
held in escrow, together with interest (at the applicable Short Term Federal
Rate) for the period the shares were held in escrow, and such shares shall
thereupon be automatically canceled and cease to be outstanding.
 
VI.    USE OF PROCEEDS
 
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
 
-12-

--------------------------------------------------------------------------------


 
VII.    REGULATORY APPROVALS
 
A.    The implementation of the Plan, the granting of any stock option under the
Plan and the issuance of any shares of Common Stock (i) upon the exercise of any
granted option or (ii) under the Stock Issuance Program shall be subject to the
Corporation's procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the stock options granted under
it and the shares of Common Stock issued pursuant to it.
 
B.    No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of the stock exchange or automated quotation system, as applicable, on which
Common Stock is then quoted for trading.
 
VIII.    NO EMPLOYMENT/SERVICE RIGHTS
 
Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person's Service at any time for any reason, with or without cause.
 
IX.    SECTION 162(M)
 
It is the intent of the Corporation that any options granted under the Plan to a
"covered employee" (as that term is defined in Section 162(m) of the Code) with
an exercise price of not less than the Fair Market Value per share of Common
Stock on the date of grant shall qualify as "qualified performance-based
compensation" (within the meaning of Treas. Reg. § 1.162-27(e)) and the Plan
shall be interpreted consistently with such intent. In furtherance of the
foregoing, if and to the extent that the Corporation intends that an option
granted under the Plan to any covered employee shall qualify as qualified
performance-based compensation, all decisions regarding the grant of such option
shall be made only by members of the Committee who qualify as "outside
directors" within the meaning of Treas. Reg. § 1.162-27(e)(3).
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-13-

--------------------------------------------------------------------------------


 
APPENDIX
 
The following definitions shall be in effect under the Plan:
 
A.    BOARD shall mean the Corporation's Board of Directors.
 
B.    CHANGE IN CONTROL shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i)    a stockholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation's outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction; or
 
(ii)    a sale, transfer or other disposition of all or substantially all of the
Corporation's assets; or
 
(iii)    the acquisition, directly or indirectly by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders which the Board
recommends such stockholders accept;
 
provided, however, the Plan Administrator shall have the discretionary authority
to determine that a transaction or series of transactions does not constitute a
Change in Control. Such determination by the Plan Administrator shall govern
notwithstanding the fact that the determination is contrary to paragraphs (i)
through (iii) set forth above.
 
C.    CODE shall mean the Internal Revenue Code of 1986, as amended.
 
D.    COMMON STOCK shall mean the Corporation's common stock.
 
E.    CORPORATION shall mean Positron Corporation, a Texas corporation, and its
successors.
 
F.    DISCRETIONARY OPTION GRANT PROGRAM shall mean the discretionary option
grant program in effect under the Plan.
 
G.    EMPLOYEE shall mean an "employee" of the Corporation (or any Parent or
Subsidiary), within the meaning of Section 3401(c) of the Code and the
regulations thereunder.
 
H.    EXERCISE DATE shall mean the date on which the Corporation shall have
received written notice of the option exercise.
 
APPENDIX
-1-

--------------------------------------------------------------------------------


 
I.    FAIR MARKET VALUE per share of Common Stock on any relevant date shall be
determined by the Plan Administrator in its sole, reasonable discretion. In
determining the fair market value, the Plan Administrator may consider the
following items:
 

 
(i)
the closing selling price per share of common stock on the date of grant.

 
This closing selling price shall be determined as follows:
 

 
a.
If the Common Stock is at the time listed on the Nasdaq Stock Market, then the
closing selling price per share of Common Stock on the date in question shall be
used, as such price is reported by the National Association of Securities
Dealers on the Nasdaq Stock Market and published in The Wall Street Journal. If
there is no closing selling price for the Common Stock on the date in question,
then the closing selling price on the last preceding date for which such
quotation exists shall be used;

 

 
b.
If the Common Stock is at the time listed on any stock exchange, then the
closing selling price per share of Common Stock on the date in question on the
stock exchange determined by the Plan Administrator to be the primary market for
the Common Stock shall be used, as such price is officially quoted in the
composite tape of transactions on such exchange and published in The Wall Street
Journal. If there is no closing selling price for the Common Stock on the date
in question, then the closing selling price on the last preceding date for which
such quotation exists shall be used; or

 

 
c.
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the mean between the high bid and low asked
prices for the Common Stock on the date of determination shall be used, as
published in The Wall Street Journal or such other source as the Plan
Administrator deems reliable.

 

 
(ii)
the average trading volume of the Common Stock and the trading volume on the
date of the grant;

 

 
(iii)
the closing selling price per share of Common Stock on recent dates;

 

 
(iv)
the spread between the "bid" and "ask" prices on the date of grant and on recent
dates;

 

 
(v)
the price of the Corporation's securities in recently closed private offerings;

 

 
(vi)
appropriate volume discounts based on the number of shares subject to the option
grant; and

 

 
(vii)
any other information the plan administrator determines is applicable in
determining the fair market value.

 
J.    HOSTILE TAKE-OVER shall mean:
 
(i)    the acquisition, directly or indirectly, by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders which the Board
does not recommend such stockholders to accept; or
 
APPENDIX
-2-

--------------------------------------------------------------------------------


 
(ii)    a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either: (a) have been Board members continuously
since the beginning of such period; or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (a) who were still in office at the time the Board
approved such election or nomination.
 
K.    IMMEDIATE FAMILY shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.
 
L.    INCENTIVE OPTION shall mean an option which satisfies the requirements of
Code Section 422.
 
M.    INVOLUNTARY TERMINATION shall mean the termination of the Service of any
individual which occurs by reason of:
 
(i)    such individual's involuntary dismissal or discharge by the Corporation
for reasons other than Misconduct, or
 
(ii)    such individual's voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her level of
responsibility or the level of management to which Optionee reports, (B) a
reduction in his or her level of compensation (including base salary, fringe
benefits and participation in any corporate-performance based bonus or incentive
programs) by more than fifteen percent (15%) or (C) a relocation of such
individual's place of employment by more than fifty (50) miles, provided and
only if such change, reduction or relocation is effected by the Corporation
without the individual's consent.
 
N.    MISCONDUCT shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary).
 
O.    1934 ACT shall mean the Securities Exchange Act of 1934, as amended.
 
P.    NON-STATUTORY OPTION shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
Q.    OFFICER shall mean any person serving as the president, chief executive
officer, chief financial officer, chief operating officer, treasurer, secretary
or in any other managerial or administrative capacity for the Corporation or a
Parent or Subsidiary of the Corporation, as determined in the Administrator's
discretion.
 
R.    OPTION COMMITTEE shall mean the committee of two (2) or more non-employee
Board members appointed by the Board to administer the Discretionary Option
Grant and Stock Issuance Programs.
 
S.    OPTIONEE shall mean any person to whom an option is granted under the
Discretionary Option Grant Program.
 
APPENDIX
-3-

--------------------------------------------------------------------------------


 
T.    OPTION SURRENDER VALUE shall mean the Fair Market Value per share of
Common Stock on the date the option is surrendered to the Corporation or, in the
event of a Hostile Take-Over, effected through a tender offer, the highest
reported price per share of Common Stock paid by the tender offer or in
effecting such Hostile Take-Over, if greater. However, if the surrendered option
is an Incentive Option, the Option Surrender Value shall not exceed the Fair
Market Value per share.
 
U.    PARENT shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
V.    PARTICIPANT shall mean any person who is issued shares of Common Stock
under the Stock Issuance Program.
 
W.    PLAN shall mean the Corporation's Amended and Restated 2005 Stock
Incentive Plan, as set forth in this document.
 
X.    PLAN ADMINISTRATOR shall mean the particular entity, whether the Option
Committee or the Board, which is authorized to administer the Discretionary
Option Grant and Stock Issuance Programs with respect to one or more classes of
eligible persons, to the extent such entity is carrying out its administrative
functions under those programs with respect to the persons under its
jurisdiction.
 
Y.    PLAN EFFECTIVE DATE shall mean the date on which the Plan was adopted by
the Board.
 
Z.    SECTION 16 INSIDER shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.
 
AA.    SERVICE shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee, Officer,
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant or stock issuance.
 
BB.    SHORT TERM FEDERAL RATE shall mean the federal short-term rate in effect
under Section 1274(d) of the Code for the period the shares were held in escrow.
 
CC.    STOCK ISSUANCE AGREEMENT shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.
 
DD.    STOCK ISSUANCE PROGRAM shall mean the stock issuance program in effect
under the Plan.
 
EE.    SUBSIDIARY shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
FF.    TAXES shall mean the Federal, state and local income and employment tax
liabilities incurred by the holder of options or unvested shares of Common Stock
in connection with the exercise of those options or the vesting of those shares.
 
GG.    10% STOCKHOLDER shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
 
APPENDIX
-4-

--------------------------------------------------------------------------------

